On May 5, 2005, the defendant was sentenced to Twenty (20) years in the Montana State Prison for the offense of Negligent Homicide, a Felony.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*98The defendant was present and was represented by Jay Lansing. The state was represented by Scott Twito.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the defendant’s first felony conviction and sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to Twenty (20) years in the Montana State Prison, with Five (5) years suspended. The Sentence Review Division recommends the Defendant be screened for Boot Camp at the Treasure State Correctional Training Center. The terms and conditions shall remain as imposed in the Judgment of May 5, 2005.
Done in open Court this 8th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.